Citation Nr: 0302935	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  00-07 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision from the RO in Pittsburgh, 
Pennsylvania which denied service connection for a right 
shoulder disability.



FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for a right shoulder injury and the VA has made reasonable 
efforts to develop such evidence.

2.  A right shoulder injury was not incurred or aggravated in 
service or for many years thereafter.  


CONCLUSION OF LAW

A shoulder injury was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has been notified of evidence required to 
substantiate the claim.  The Board concludes that discussions 
as contained in the rating decision of February 2000 and the 
November 2002 rating decision, in the March 2000 statement of 
the case, the November 2002 supplemental statement of the 
case and VA letters to the veteran dated in July 1999 and 
April 2001 have provided the veteran with sufficient 
information regarding the applicable regulations.  The rating 
decisions, statement of the case and supplemental statement 
of the case provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran served on active duty from November 1955 to 
September 1957.

Service medical records show that on medical examination 
performed for induction purposes in November 1955, the 
veteran's upper extremities were listed as normal.  On 
separation examination performed in August 1957, his upper 
extremities were listed as normal.  The remaining service 
medical records are negative for complaints or treatment of a 
right shoulder injury.

In May 1999, the veteran submitted a claim for service 
connection for a right shoulder injury, which he reported, 
happened at Camp Drew in Japan.  He claimed that in June 1957 
the vehicle he was in, overturned and his shoulder was 
separated.  

In a rating decision dated February 2000, the RO denied the 
veteran's service connection claim for a right shoulder 
injury.  The RO noted that there was no evidence of a chronic 
disability which began in military service.  The RO further 
noted there was no evidence showing a chronic disability 
subject to service connection.  The veteran was notified of 
this decision in February 2000.

In a statement from the veteran dated February 2000, he 
reiterated his previous assertions.  He further asserted that 
the accident occurred while he was stationed at 8014th 
headquarters in 1957.  He claimed he was thrown from the 
vehicle and landed in a rice field.  He stated that he is not 
able to lift his right arm over his head.

In a statement from the veteran dated March 2000, again, he 
reiterated his previous assertions.  He also stated that he 
has a narrowing of cervical disks and limited motion overhead 
with his right arm.  

In March 2001, the Board remanded the case to the RO for a VA 
examination, to obtain service medical records from NPRC, to 
contact the veteran and obtain names and addresses of all 
medical care providers and for compliance with the VCAA.  A 
letter was sent to the veteran requesting that information.  
There was no response.

The record reflects that several attempts were made to obtain 
service medical records, Surgeon General's office records, 
records from the hospital in Japan where the veteran alleges 
treatment.  These attempts, undertaken in July 1999, April 
2001, February 2002, April 2002, and July 2002, were not 
successful and met with negative responses from the various 
record facilities.

In October 2002, the veteran was scheduled for an orthopedic 
examination.  At the examination his X-rays were completed.  
When he was called into the examination room he was angry at 
how long he had to wait to be seen and the examination was 
terminated at his request.  He was offered two additional 
examination dates in October but he refused them.  

In a rating decision dated November 2002, the RO denied the 
veteran's service connection claim for a shoulder injury.  
The RO noted that there was no evidence of the veteran being 
treated during service for this condition.  The RO further 
noted the records reviewed showed no evidence of any shoulder 
injury in service or presence of a current shoulder 
disability.

Analysis

The veteran contends that he incurred a right shoulder injury 
in service.  Service connection may be granted for a 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

Service medical records are negative for a diagnosis or 
treatment for a right shoulder injury.  There are no post-
service medical records reflecting treatment for a right 
shoulder injury.  

The veteran has asserted that he incurred a right shoulder 
injury during his period of active service.  As a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 vet. App. 492 (1992). 

The Board notes that the veteran failed to respond to 
requests for the names of health care providers who treated 
his right shoulder.  He failed to report for his VA 
examination scheduled to determine the presence or absence of 
a right shoulder disability and, if present, the etiology of 
such right shoulder disability.  The duty to assist is not a 
one-way street, and the veteran has failed to cooperate in 
developing his claim.  He has stated that he does not want to 
submit to such an examination, and has not provided good 
cause for his failure to report.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  If a veteran desires help with his claims, 
he must cooperate with VA's efforts to assist him, to include 
reporting for scheduled examinations.  Id.  Regulations 
provide that veterans have an obligation to report for VA 
examinations and reexaminations which are scheduled in 
connection with their claims.  38 C.F.R. §§ 3.326, 3.327, 
3.655 (2002).  As the claim for a right shoulder injury is an 
initial claim for compensation, the Board has reviewed this 
claim based on the evidence of record.

As there is no medical or lay evidence of an in-service right 
shoulder injury, the Board finds that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a right shoulder injury.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a right shoulder 
disability is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

